Citation Nr: 0208300	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1966 to January 1970, including service in 
Vietnam.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which granted entitlement to 
service connection for PTSD and assigned a 30 percent 
evaluation effective January 23, 1998.  

A May 2000 RO rating decision assigned a 50 percent 
evaluation for PTSD, effective February 7, 2000.  The veteran 
has continued to pursue his appeal as to this issue.

In May 2002, the veteran testified at a videoconference 
hearing which was chaired by the undersigned.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.  

Other issue 

There was some discussion at the veteran's April 2002 
videoconference hearing as to the status of a claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
After having carefully reviewed the veteran's VA claims 
folder, the Board believes that the issue of entitlement to 
TDIU is not currently in appellate status. 

The issue of entitlement to TDIU was denied by the RO in a 
November 2000 rating decision.  The veteran was notified by 
VA of the denial in December 2000.  No subsequent 
correspondence was timely received as to this issue.  
Accordingly, no steps have been taken to appeal that issue.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after a statement of the case is issued 
by VA].


FINDINGS OF FACT

1.  Evidence dated April 13, 1998 shows that the veteran's 
PTSD symptomatology caused occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: depression, irritability, intrusive 
thoughts and memories, sleep disturbances, nightmares, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

2.  Evidence beginning December 3, 1999 shows that the 
veteran's PTSD symptomatology causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation, near continuous panic or 
depression affecting the veteran's ability to function, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  

3.  Total social and occupational impairment is not 
demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD 
have been met, effective April 13, 1998.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001); 
Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for a 70 percent disability rating for PTSD 
have been met, effective December 3, 1999.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for service-connected PTSD.

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

The Board observes that the veteran was informed in the 
January 1999 Statement of the Case and the Supplemental 
Statements of the Case dated in August 1999, May 2000, and 
November 2000 of the pertinent law and regulations and the 
types of evidence that could be submitted by him in support 
of his claim.  Additionally, a letter was sent to the veteran 
by the RO in April 2002 explaining that it had been 
determined after a review of the veteran's appeal that there 
had been compliance with the requirements of the VCAA.  The 
veteran has submitted both lay and medical evidence in 
support of his claim.  

The veteran's claims file contains a number of outpatient 
records and examination reports relevant to the veteran's 
claim for an evaluation in excess of 50 percent for PTSD, 
including private medical records beginning in July 1997, VA 
medical records beginning in April 1998, a May 1998 Social 
Security Administration disability award, a May 1999 
transcript of a RO hearing, a June 1999 statement from the 
veteran's wife, and a transcript of a videoconference hearing 
conducted by the undersigned with the veteran and his wife in 
May 2002.  

There is sufficient evidence of record with which the Board 
may make an informed decision.  The veteran has not pointed 
to any pertinent evidence which exists and which has not been 
associated with the veteran's claims folder.  In addition, 
the veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including 
presenting testimony at a personal hearing at the RO in May 
1999 and at a videoconference hearing in May 2002.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 97-98 (to be 
codified at 38 U.S.C.A. § 5103A).

The Board has considered whether the veteran should be 
provided with another VA examination.  However, the Board 
believes that the record already contains sufficient medical 
evidence in the form of the veteran's service and post-
service medical records, including the VA examination reports 
dated in September 1998 and February 2000.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001). 


Specific schedular criteria for rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  Effective November 7, 1996, 
before his claim was filed, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130]. Since the veteran's initial 
claim for benefits based on PTSD was not filed until after 
the regulatory change occurred, only the current version of 
the schedular criteria is applicable to his claim.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

The VA Schedule for Rating Disabilities reads in pertinent 
part as follows:

PTSD

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the veteran is seeking entitlement to an 
increased disability rating for service-connected PTSD.  He 
filed an initial claim of entitlement to service connection 
for PTSD on January 23, 1998.  Service connection was granted 
and a 30 percent disability rating was assigned, effective as 
of that date.  Subsequently, a 50 percent disability rating 
was assigned, effective February 7, 2000, which as the date 
of a VA psychiatric examination during which increased PTSD 
symptomatology was identified, according to the RO.  See 
38 C.F.R. § 3.400 (2001).

Based on the above procedural history, it is clear that the 
veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (the Court) discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In such cases, 
separate disability evaluations must be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

Accordingly, the Board will evaluate the veteran's PTSD 
symptomatology in an effort to determine whether an increased 
disability rating may be assigned at any time after January 
23, 1998.

According to a July 1997 medical report from A.K., M.D., the 
veteran was working for the United States Postal Service.  
His affect was mildly blunted and his mood was mildly elated.  
He was alert and oriented.  He denied suicidal or homicidal 
ideation, delusions, or hallucinations.  His judgment and 
insight were considered fair.  His global assessment of 
functioning (GAF) was 60.  

In the opinion of the Board, the July 1997 report shows 
psychiatric symptomatology no worse than the symptomatology 
noted for a 30 percent evaluation, with little evidence of 
symptomatology needed for a 50 percent evaluation, such as a 
flattened affect, panic attacks more than once a week, 
difficulty in understanding complex commands, or impairment 
of memory, judgment or abstract thinking.  

An increase in psychiatric symptomatology is seen beginning 
with a VA outpatient evaluation on April 13, 1998, when it 
was noted that the veteran's symptoms had worsened.  The 
veteran noted depression, irritability, intrusive thoughts 
and memories, sleep disturbance, and nightmares.  The veteran 
was on leave from his job at the Postal Service and was 
taking antidepressants.  It was concluded that the veteran 
had severe combat-related PTSD.  GAF was assessed as 51, 
which as noted above is indicative of moderate impairment.  

When examined by VA in September 1998, it was indicated that 
the veteran had stopped working at the Postal Service about a 
year earlier.  The veteran noted recurring nightmares and 
described vague homicidal ideation towards people he had 
previously worked with, although he said that he did not want 
to kill anyone.  On mental status examination he was 
considered depressed and his affect was blunt.  Diagnoses 
included PTSD; GAF was 55.  It was noted that the veteran had 
moderate symptoms with a flat affect, circumstantial speech, 
conflict with coworkers, and difficulty in social and 
occupational functioning.  This examination serves to confirm 
the April 13, 1998 VA outpatient treatment report.

Based on the above, the Board finds that it was ascertainable 
on evaluation on April 13, 1998 that the veteran's PTSD 
symptomatology had increased to a point that it more nearly 
approximated the criteria equivalent to a 50 percent 
evaluation, involving occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as: depression, irritability, intrusive thoughts and 
memories, sleep disturbances, nightmares, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  

Further increase in psychiatric symptomatology is seen 
beginning with a Vet Center Readjustment Counselor's report 
dated December 3, 1999, in which it is noted that  there had 
been a noticeable increase in PTSD symptomatology in terms of 
frequency and intensity of symptoms, with daily recollection 
of combat trauma, periodic reliving of the experience through 
overpowering recollection or flashbacks, and minimal contact 
with people outside the family.  The diagnoses were PTSD, 
chronic and severe; and major depressive disorder.  GAF was 
35.

On VA examination in February 2000, it was noted that the 
veteran was receiving weekly psychiatric outpatient treatment 
and was taking medication.  He had never been hospitalized 
for PTSD.  His mood was sad, and he noted panic attacks 8-10 
times a year.  He had visual hallucinations involving an 
enemy soldier that he had killed in service.  The veteran 
indicated that he had one obsessive ritual, in that he 
constantly looked out of his window for potential threats.  
The examiner concluded that the veteran's PTSD severely 
interfered with his social and vocational functioning.  The 
diagnoses were chronic PTSD and depressive disorder.  GAF was 
45.  This VA examination serves to confirm the observations 
contained in the December 3, 1999 outpatient treatment 
report.

As noted by the Board above, GAF scores ranging from 41 to 50 
reflect serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).

Based on the above noted complaints and findings, the Board 
concludes that the December 1999 and February 2000 reports 
show psychiatric symptomatology more nearly approximating 
that of a 70 percent disability rating.  As noted above, a 70 
percent rating contemplates pathology productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  Consequently, an increased evaluation of 70 percent is 
warranted for the veteran's PTSD effective December 3, 1999.

An evaluation of 100 percent is not warranted for PTSD 
because the evidence does not show symptomatology productive 
of total social and occupational impairment due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
The veteran evidently does not contend that such is the case, 
and the evidence does not reflect that this is the case.  The 
veteran has never been hospitalized for PTSD, he has never 
harmed  himself to anyone else, and there is no evidence of 
grossly inappropriate behavior and/or profound mental 
problems such as hallucinations, disorientation and 
significant loss of memory.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a 50 percent disability rating may be 
assigned effective April 13, 1998 and a 70 percent disability 
rating may be assigned effective December 3, 1999.  To that 
extent the appeal is allowed. 


ORDER

An increased evaluation of 50 percent for PTSD is granted, 
effective April 13, 1998, subject to the criteria applicable 
to the payment of monetary benefits.

An increased evaluation of 70 percent is granted for PTSD, 
effective December 3, 1999, subject to the criteria 
applicable to the payment of monetary benefits.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

